DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-2 and 5-13 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 08/09/2021 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “characterized in that for the nonlinear amplification an instant amplitude signal, correlated to the second input part, is generated and controls the nonlinear amplification, the instant amplitude signal is generated by producing an analytical signal consisting of two Hilbert signals with the same energy spectrum as the second input part, and calculating a square root of a sum of the squares of the two Hilbert signals; wherein the output signal has amplification characteristic, in relation to the input signal, including a first amplitude range at a threshold amplitude and has an essentially linear first gain, and a second amplitude range that ends at the threshold amplitude, the threshold amplitude is determined by an adjustment signal, and the second amplitude range has a nonlinear gain, covering lower amplitudes than the first amplitude range, whereby the nonlinear gain of the second amplitude range is equal to or greater than the first gain” as shown in the independent claim 1. 
Regarding claim 13, the prior arts of the record fail to disclose “characterized in that for the nonlinear amplification an instant amplitude signal, correlated to the second input part, is generated and controls the nonlinear amplification, the instant amplitude signal is generated by 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                            09/13/2021